EXHIBIT 10.3

 

FIRST AMENDMENT

TO THE

INSPIREMD, INC.

AMENDED AND RESTATED 2011 UMBRELLA OPTION PLAN

 

December 13, 2011

 

This FIRST AMENDMENT TO THE INSPIREMD, INC. AMENDED AND RESTATED 2011 UMBRELLA
OPTION PLAN (this “Amendment”), is made and entered into by InspireMD, Inc., a
Delaware corporation (the “Company”). Terms used in this Amendment with initial
capital letters that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan (as defined below).

 

WHEREAS, the Company sponsors the InspireMD, Inc. Amended and Restated 2011
UMBRELLA Option Plan (the “Umbrella Plan”), the 2006 Employee Stock Option Plan
(the “Israeli Appendix”), which is a sub-plan to the Umbrella Plan, and the 2011
U.S. Equity Incentive Plan (the “US Appendix”), which is a sub-plan to the
Umbrella Plan (collectively, the Umbrella Plan, the Israeli Appendix, and the US
Appendix being referred to herein as, the “Plan”); and

 

WHEREAS, Section 11.2 of the Umbrella Plan and Article XIX of the Israeli
Appendix permit the Company to amend the Plan at any time, and from time to
time, provided that the Company may not alter, amend or modify the Plan in a
manner that adversely affect the rights of the existing option holders and the
outstanding options granted pursuant to the Plan without the consent of the
affected option holders; and

 

WHEREAS, the Company determined that this Amendment does not adversely affect
the rights of the existing option holders or the outstanding options granted
pursuant to the Plan, and therefore, determined that the consent of the existing
option holders is not needed; and

 

WHEREAS, the Company desires to amend the Plan to provide for the automatic
acceleration of vesting of stock options granted pursuant to the Plan upon the
occurrence of certain corporate transactions, provided the Plan and such options
are not assumed by the successor entity in such corporate transactions.

 

NOW THEREFORE, in accordance with Section 11.2 of the Umbrella Plan and Article
XIX of the Israeli Appendix, the Plan shall be, and hereby is, amended as
follows:

 

1. The Umbrella Plan is hereby amended by adding the following new Section 7.3A
between Sections 7.3 and 7.4:

 

7.3ANotwithstanding anything in this Plan to the contrary, in the event that (a)
a Transaction occurs, (b) the Option Agreements (and the underlying Options) and
the Plan are not assumed by the Successor Company or the Acquiring Company, as
applicable, and (c) the Successor Company or the Acquiring Company, as
applicable, does not substitute the Options (vested and/or unvested) with its
own stock options for Substitute Shares, then upon the effective date of such
Transaction, the total Options not previously vested shall thereupon immediately
become fully vested and become fully exercisable, if not previously so
exercisable. This Section 7.3A shall apply to all Options granted pursuant to
the Plan, including previously granted Options (without changing any other term
or condition of the existing and outstanding Options, except as provided in this
Section 7.3A).

 



 

 

  

2. Section 33 of the Israeli Appendix is hereby amended by deleting said Section
in its entirety and substituting in lieu thereof the following new Section 33:

 

33.In the event of any of the following events (each a “Transaction”):

 

a.a merger or consolidation of the Company (a “Merger”) with or into any company
(the “Successor Company”) resulting in the Successor Company being the surviving
entity; or

 

b.an acquisition of: (i) all or substantially all of the shares or assets of the
Company in one or more related transactions to another party (a “Share Sale”),
or (ii) all or substantially all of the assets of the Company, in one or more
related transactions to another party, in each case such acquirer of shares or
assets is referred to herein as the “Acquiring Company”;

 

unexercised Options that remain outstanding under the Israeli Plan (the
“Unexercised Options”) shall be treated by the Successor Company or the
Acquiring Company, as the case may be, at its sole discretion. The Successor
Company or the Acquiring Company shall have the right to substitute the
Unexercised Options (vested and/or unvested) for its own shares or other
securities (the “Substitute Shares”) or to retain this Israeli Plan with no
change. In the event the Successor Company or the Acquiring Company chooses to
substitute the Unexercised Options for Substitute Shares, appropriate equitable
adjustments shall be made in the purchase price per share of the Substitute
Shares subject to the Unexercised Options, and all other terms and conditions of
the Option Agreements, such as the vesting dates, shall remain in force, all as
will be determined by the Board of Directors whose determination shall be final.

 

3. The Israeli Appendix is hereby amended by adding the following new Section
33A between Sections 33 and 34:

 

33ANotwithstanding anything in this Israeli Plan to the contrary, in the event
that (a) a Transaction occurs, (b) the Option Agreements (and the underlying
Unexercised Options) and the Israeli Plan are not assumed by the Successor
Company or the Acquiring Company, as applicable, and (c) the Successor Company
or the Acquiring Company, as applicable, does not substitute the Unexercised
Options (vested and/or unvested) with its own stock options for Substitute
Shares, then upon the effective date of such Transaction, the total Unexercised
Options not previously vested shall thereupon immediately become fully vested
and become fully exercisable, if not previously so exercisable. This Section 33A
shall apply to all Options granted pursuant to the Israeli Plan, including
previously granted Options (without changing any other term or condition of the
existing and outstanding Options, except as provided in this Section 33A).

 



 

 

  

4. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.



 

* * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative, effective as of the date above.

 



  INSPIREMD, INC.           /s/ Craig Shore   Name: Craig Shore   Title: Chief
Financial Officer

 



 

